Citation Nr: 0827696	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to July 1970 
and from July 1972 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
April 2008.  The veteran submitted additional evidence to the 
Board and in April 2008, the veteran submitted a signed 
waiver of RO review of this additional evidence.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
isolative tendencies, irritability, hyperarousal, occasional 
nightmares, avoidance, and sleep disturbance which result in 
mild to moderate occupational and social impairment with no 
evidence of illogical, obscure, or irrelevant speech, panic 
attacks, spatial disorientation, or neglect of personal 
appearance and hygiene.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection for PTSD.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes service records, VA treatment records, and 
multiple VA examination reports.  Therefore, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4). 

The Board finds "The record has been fully developed," and it 
is "difficult to discern what additional guidance VA could 
[provide] to the veteran regarding what further evidence [he] 
should submit to substantiate [his] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007); however, the actual 
criteria for rating psychiatric disability other than eating 
disorders is set forth in a General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

The relevant medical evidence of record includes a February 
2005 VA examination report which shows that the veteran was 
working full-time, although he reported a history of 
difficulty maintaining employment.  He reported that he 
tended to isolate himself because he felt he was irritable 
most of the time.  He reported that he watched television or 
played videogames in his leisure time after work.  He 
reported feelings of fearfulness and self-consciousness.  The 
veteran reported a history of difficulty with his memory.  
The veteran denied active suicidal or homicidal ideation or 
plans, overt psychotic symptoms, and symptoms associated with 
mania.

On mental status examination, the veteran was neatly groomed.  
His speech was articulate and his thought processes were 
generally logical; however, he was somewhat anxious and 
appeared to have some difficulty with memory.  The veteran's 
orientation, registration, attention, and calculation skills 
were all grossly intact.  

In his summary, the examiner stated that the veteran was in 
mental health treatment and had been prescribed psychotropic 
medications.  He noted that the veteran reported ongoing 
symptoms associated with PTSD, including reliving, 
hyperarousal and avoidance.  The examiner noted that the 
veteran described a somewhat isolative existence within his 
own family and home environment, but that he was generally 
able to care for himself and his household.  The examiner 
assigned a GAF score of 55.

An August 2005 treatment summary from the Denver Vet Center 
stated that the veteran had difficulty in employment and 
difficulty in getting along with family members.  The letter 
also implied that the veteran was performing poorly at work 
as a result of his PTSD symptoms and his poor hearing.  The 
letter noted that the veteran was on medication for his 
psychiatric illness and that he attended weekly group therapy 
and bi-weekly individual therapy.

VA treatment records and Vet Center treatment records from 
2003 to 2007 show that the veteran continued to report 
symptoms consistent with the symptoms reported at the 2005 VA 
examination, such as isolation, irritability, anxiousness, 
and sleep problems, all of which he claimed impaired him 
socially and occupationally.

A December 2007 VA examination report shows that the veteran 
reported continuing to work full time, although he stated 
that he still had problems getting along with management.  He 
reported not getting along with his wife and he reported that 
his son and wife think he is irritable.  The veteran said 
that he was participating in group therapy for PTSD on a 
weekly basis but that he had discontinued individual therapy.  
The veteran said he also discontinued his medications because 
he did not like the side affects.  He reported that he was 
active in a Disabled American Veterans program and that he 
holds office and participates at meetings and talks to other 
veterans from different wars and likes it.  He denied having 
any hobbies but said that he liked to watch old war movies.  
The veteran described being preoccupied and having sleep 
difficulties.  The veteran reported occasionally feeling 
helpless and hopeless.  He denied any suicidal feelings.  He 
was irritable and described symptoms of hyperarousal.  The 
veteran reported distressing dreams about combat once every 
three to six weeks.  

On mental status examination, the veteran spoke in a goal-
directed manner.  There was a somewhat vague quality to his 
presentation, he but he was willing to establish eye contact 
and be appropriate.  His affect was fully ranged and 
appropriate to content.  There were no soft signs of 
psychosis elicited and no evidence of frank delusional or 
hallucinatory experiences.  His speech was normal in rate and 
volume.  Cause and affect thinking was maintained.  He used 
language abstractly.  There was no suicidal or homicidal 
ideation elicited.  He was oriented to time, place, and 
person.  Recent and remote memory were grossly intact and his 
judgment seemed adequate for the situation.

In his discussion, the examiner stated that the veteran's 
presentation was consistent with chronic PTSD.  The veteran 
still had nightmares, intrusive thoughts, periods of 
irritability which interfered with work and home 
relationships, hypervigilance, and avoidance of war 
memorabilia.  The examiner assigned a GAF score of 62, 
referable to periods of irritability, difficulty with sleep, 
fatigue, hypervigilance, and aversion to war memorabilia.

The examiner stated that there was occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to mental signs and symptoms, 
but that the veteran has generally satisfactory functioning, 
with routine behaviors, self-care, and conversation all 
normal.  The veteran's irritability has impaired his ability 
to work and caused trouble in his marriage; however, his 
mental disorder symptoms were not severe enough to require 
continuous medication.  The veteran's PTSD did not impair the 
veteran's ability to maintain the activities of daily living, 
including his personal hygiene, and he did not display any 
inappropriate behaviors or impaired thought processes or 
communication abilities.  The examiner stated that the 
veteran's social functioning was minimally impaired and his 
employment was not impaired by his PTSD symptoms.

A May 2008 letter from the Vet Center in Denver notes that 
the veteran has been treated there since 2003 and that the 
veteran participates in weekly group therapy treatment and 
"as needed" individual and medication appointments 
(although the veteran reported discontinuing both the 
individual therapy and his medication at the December 2007 VA 
examination).  The May 2008 letter states that the veteran's 
current GAF score is 49 and that he has great difficulty with 
relationships of any kind which has impacted the veteran at 
home and at work.  The letter states that the veteran reports 
that he sleeps very little and is avoidant of most people and 
situations, including crowds and noise.  The letter states 
that the veteran has a history of oppositional behavior and 
drug abuse which has resulted in past job loss, although 
currently the veteran uses alcohol infrequently and marijuana 
not at all.

During the appeal period, the veteran clearly did not have a 
majority of the symptoms associated with a 70 percent 
disability rating for PTSD such as intermittently illogical, 
obscure, or irrelevant speech (as noted above, all of the 
medical evidence, including the February 2005 and December 
2007 VA examination reports, shows his speech was coherent, 
appropriate, and logical); near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively (there was no evidence of panic 
attacks); spatial disorientation (the veteran was lucid and 
oriented at all of the examinations); or neglect of personal 
appearance and hygiene (the treatment records and all 
examination reports reflect that the veteran was neat and 
appropriately groomed).

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  The Board notes that during this time period, the 
veteran's GAF scores ranged from a low of 49 to a high of 62; 
however, the Board believes that the clinical findings on 
examination are inconsistent with the lower GAF scores as the 
findings on examination do not reflect serious symptoms 
resulting in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood.  

The Board notes that the veteran is married, has a full-time 
job, watches television, and is actively involved in the 
Disabled American Veterans.  During the appeal period, the 
medical evidence demonstrates that the veteran showed no 
evidence of illogical speech, psychotic or inappropriate 
thoughts or behavior, or inattentiveness to hygiene.  The 
Board acknowledges the veteran's symptoms and recognizes that 
they result in impairment; however, the Board finds that the 
objective medical evidence of record suggests a level of 
impairment that is consistent with a 50 percent disability 
rating as it indicates social and occupational impairment 
with reduced reliability and productivity, but not 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood.  Therefore, the Board finds that currently 
assigned 50 percent disability rating is appropriate and a 
disability rating in excess of 50 percent is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial disability rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD) is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


